UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6365


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

WILLIAM TERRENCE CROSS,

                      Defendant - Appellant.



                             No. 12-6372


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

WILLIAM TERRENCE CROSS,

                      Defendant - Appellant.




Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:03-cr-00010-RBS-1)


Submitted:   June 14, 2012                     Decided: June 19, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


William Terrence Cross, Appellant     Pro Se. Laura Pellatiro
Tayman,   Assistant  United States    Attorney, Newport News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               William    Terrence     Cross       appeals    the    district    court’s

orders   denying     his    18    U.S.C.      §    3582(c)(2)       (2006)   motion   and

motion for reconsideration under Fed. R. Crim. P. 35(a).                               We

have    reviewed    the    record      and    find    no   reversible        error.    We

affirm    the    denial    of     18   U.S.C.      § 3582(c)(2)       relief    for   the

reasons stated by the district court.                      United States v. Cross,

No. 2:03-cr-00010-RBS-1 (E.D. Va. Jan. 19, 2010).                            Because the

district court lacked the authority to consider Cross’s motion

for reconsideration, see United States v. Goodwyn, 596 F.3d 233,

235-36 (4th Cir. 2010), we affirm the district court’s order

denying the motion.             We dispense with oral argument because the

facts    and    legal    contentions         are   adequately       presented    in   the

materials       before    the    court   and       argument     would    not    aid   the

decisional process.



                                                                                AFFIRMED




                                              3